Citation Nr: 0413147	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-15 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Whether the appellant is entitled to recognition as the 
surviving spouse of the veteran for the purpose of 
establishing eligibility for Department of Veterans Affairs 
(VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to September 
1955.  He died in April 2000. 

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 
Administrative Decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran and the appellant married in December 1974.

2.  The veteran and the appellant had been separated for many 
years prior to the veteran's death; however, the RO 
recognized the appellant as the veteran's legal spouse at the 
time of his death and had been paying her an apportioned 
share of the veteran's VA pension benefits effective from 
November 1993.

3.  The appellant is not shown to have been at fault at the 
time of the separation nor is she shown to have evidenced an 
intent to desert the veteran.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
surviving spouse of the veteran for purposes of VA death 
benefits have been met.  38 U.S.C.A. § 101(3), 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In view of 
the Board's decision to allow the benefit sought on appeal, 
there is no need to determine whether the RO fully complied 
with requirements of the VCAA.

Factual Background.  A marriage certificate reflects that the 
veteran and the appellant were married in December 1974.  

Of record is a Veteran's Application for Compensation or 
Pension (VA Form 21-526), dated June 3, 1986, wherein the 
veteran reported that he was living in Birmingham, Alabama.  
He also reported that he was married but that he and his 
spouse were not living together due to irreconcilable 
differences.  He reported that he did not know his spouse's 
address and that he was not contributing to her support.  VA 
medical records dated in May 1986 reflect that the veteran's 
medical history was significant for diabetes mellitus and 
ethanol and drug abuse.

In another application for pension benefits, received in May 
1992, the veteran reported that he was living in Portland, 
Oregon, and he described his marital status as "widowed."  
VA medical records dated in May 1992 reflect that the veteran 
reported heavy alcohol use and that he had been living in a 
mission.

In May 1993, the veteran filed an Eligibility Verification 
Report (EVR) wherein he indicated that he was married, but 
not living with his spouse.  Received in October 1993 was a 
statement in support of claim (VA Form 21-4138), wherein the 
appellant requested an apportionment of the veteran's 
benefits.  The appellant indicated that she was the wife of 
the veteran, but they were separated at the time of her 
request.  In a June 1994 EVR, the veteran reported that he 
was married, but not living with his spouse.  In December 
1994, the RO awarded the appellant a monthly apportionment of 
the veteran's VA disability benefits.  

The veteran's certificate of death shows that he passed away 
in April 2000.  This document noted that he was divorced.  
The space provided for listing a surviving spouse was blank.  

By letter dated in September 2000, the RO informed the 
appellant that it had received word from the Social Security 
Administration that the veteran passed away in April 2000; 
based on that information, the RO had stopped the veteran's 
award, effective April 1, 2000.  Accordingly, the appellant's 
apportionment of the veteran's benefit was also stopped, 
effective April 1, 2000.  Shortly after receiving that 
letter, the appellant submitted applications for VA death 
benefits in September and November 2000.  In her application, 
the appellant admitted that she had not lived continuously 
with the veteran from the date of marriage until his death.  
The appellant explained that she and the veteran separated 
for approximately one year due to irreconcilable differences 
but they were still married.  

Received in March 2001 was a statement in support of claim, 
wherein the appellant indicated that she was unable to recall 
the date and time of their separation; she noted that the 
veteran's relatives kept interfering in their affairs.  The 
appellant related that she and the veteran intended to live 
together again; she explained that they attempted to settle 
or resolve their problems by separating.  The appellant 
indicated that the veteran lived in Seattle, Washington, and 
she lived in Birmingham, Alabama; however, there was no legal 
separation document and neither one of them ever filed for 
divorce or annulment.  Also received in March 2001 was a 
statement from the appellant's brother, who reported that the 
appellant and the veteran separated in November 1998, but he 
had no knowledge as to the reason for their separation.  The 
appellant's brother stated that he did not know whether they 
intended to live together again; however, he assumed that 
they talked and tried to resolve their problems.  He also 
noted that he had no knowledge of either the appellant or the 
veteran filing for divorce or legal separation.  

In October 2002, the RO advised the appellant that she was 
not eligible for the benefits she was applying for because 
the requirements of continuous cohabitation had not been met.  
The RO stated:  "Although the claimant may have been without 
fault in the initial separation, she was not without fault in 
the continued separation of 14 years."

Analysis.  Governing law provides that VA benefits may be 
paid to the "surviving spouse" of a veteran if certain 
requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 
(West 2002).  

A "surviving spouse" is defined as a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
[emphasis added] from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3) (West 2002); 38 
C.F.R. § 3.50 (2003).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. 
§ 3.53(a) (2003).  In determining whether there was 
continuous cohabitation, the statements of the surviving 
spouse as to the reason for the separation will be accepted 
in the absence of contradictory information.  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b) 
(2003).

In Gregory v. Brown, 5 Vet. App. 108, 112 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in determining whether there was continuous cohabitation, the 
question of whether there was fault on the part of the spouse 
in causing the separation was to be determined based on 
analysis of conduct at the time of separation.  The Court 
pointed out that certain conduct subsequent to the time of 
separation may be relevant in an appropriate case with 
respect to the question of fault at the time of separation, 
but the mere act of failing to reconcile was not relevant to 
such question, and, standing alone, did not constitute 
evidence of fault at the time of separation.  The Court 
concluded that since there is no evidence of fault on the 
part of appellant at the time of the separation, she was not, 
as a matter of law, at fault at the time of the separation 
under 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  

The appellant and the veteran were married in December 1974, 
and such marriage was never terminated by divorce.  The 
veteran reported that they were separated at the time he 
filed an application for VA benefits in June 1986.  He 
reported that the separation was due to irreconcilable 
differences, but did not indicate that the appellant had been 
at fault.  The record does not show when the veteran and the 
appellant initially separated or whether they lived together 
at any time after June 1986 and before the veteran left 
Alabama.  The only explanation given by the appellant for 
their initial separation was the interference of the 
veteran's relatives in their family affairs.  The appellant 
indicated that she and the veteran separated in an attempt to 
resolve their differences.  Therefore, the issue presented in 
this case is whether the separation was due to the misconduct 
of, or procured by, the veteran without the fault of the 
appellant.

As noted above, in Gregory the Court held that in determining 
whether there was continuous cohabitation, the question of 
whether there was fault on the part of the spouse in causing 
the separation was to be determined based on analysis of 
conduct at the time of separation.  The Court pointed out 
that the mere act of failing to reconcile was not relevant to 
such question, and, standing alone, did not constitute 
evidence of fault at the time of separation.  In this case 
there is no evidence of fault on the part of appellant at the 
time of the separation.  Accordingly, she was not, as a 
matter of law, at fault at the time of the separation under 
38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1).

The appellant has indicated that she and the veteran intended 
to live together again and that neither sought legal 
separation or filed for divorce or annulment.  The veteran 
was contributing to the appellant's support via an 
apportionment for several years prior to his death.  The 
record does not indicate that the veteran voiced any 
objection to the apportionment.  In the opinion of the Board, 
the record does not show that the appellant evidenced any 
intent to desert the veteran.  

In the absence of any evidence showing that the separation of 
the veteran and the appellant was due to fault on the part of 
the appellant, or that she intended to desert the veteran, 
the appellant is entitled to recognition as surviving spouse 
of the veteran for purposes of VA death benefits.  38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.53 (2003).  


ORDER

The appellant may be recognized as the veteran's surviving 
spouse for the purpose of entitlement to VA death benefits; 
thus, the appeal is allowed.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



